                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


GANILLIA MALLON,

                        Plaintiff,

v.                                                            Case No: 6:18-cv-1324-Orl-41GJK

SAFNA, INC. and MEHER, INC.,

                        Defendants.
                                               /

                                               ORDER

        THIS CAUSE is before the Court on the Joint Motion and Stipulation for Approval of

Settlement and Dismissal with Prejudice (“Motion,” Doc. 29). United States Magistrate Judge

Gregory J. Kelly issued a Report and Recommendation (Doc. 30), recommending that the Motion

be granted in part. Specifically, Judge Kelly recommends striking the general release provision

and the modification provision and approving the Settlement Agreement (Doc. 29-1) as amended.

(Id. at 8).

        After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis in the Report and Recommendation. Therefore, it is ORDERED

and ADJUDGED as follows:

              1. The Report and Recommendation (Doc. 30) is ADOPTED and CONFIRMED and

                 made a part of this Order.

              2. The general release (Doc. 29-1 at 3) and the modification provision (Doc. 29–1 ¶

                 9), to the extent that it purports to allow the Settlement Agreement to be modified

                 without Court approval, are STRICKEN.




                                              Page 1 of 2
           3. The Joint Motion and Stipulation for Approval of Settlement and Dismissal with

              Prejudice (Doc. 29) is GRANTED in part; the Settlement Agreement (Doc. 29-1),

              as amended by this Court, is APPROVED; and this case is DISMISSED with

              prejudice.

           4. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on May 15, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
